DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 and 12/16/2020 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto et al. [US2011/0008552, newly cited, “Umemoto”] in view of Herr [US6355750, newly cited].
Umemoto discloses a process for creating an assembly with a pressure sensitive adhesive and reworking the created assembly comprising: applying a curable composition (pressure sensitive adhesive composition) to a first substrate (optical film or 
Umemoto discloses the adhesive includes a polymerization initiator and discloses radical polymerization, but does not disclose a light curable composition and curing the adhesive with a light exposure step. 	Herr discloses process of bonding with an adhesive composition. Herr discloses the composition is curable and can be made to be reworkable (column 1, lines 42-52).  Herr discloses the adhesive composition includes a photoinitiator, which allows for curing with UV radiation, as an alternative to a radical initiator (column 2, lines 53-64).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Umemoto by including a photoinitiator in the adhesive and curing the adhesive with UV radiation was taught by Herr as a substitution of known alternatives (different polymerization initiators) is within the ability of one of ordinary skill, and as the inclusion of photoinitiators allows for rapid and low temperature curing of the adhesive. 

With respect to claim 7, Umemoto discloses the first substrate is an electronic assembly of an electronic device (paragraphs 0036-0039, 0044). 
With respect to claim 8, Umemoto discloses an electronic device (display suitable for intended use as a smart phone display, computer display, delevision display, or tablet display, paragraphs 0036-39, 0044). 
Claims 2-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto, Herr, and further in view of Hayashi et al. [US2014/0065744,  of record, previously cited, “Hayashi”]. 
Umemoto as modified discloses a process for creating an assembly with a pressure sensitive adhesive. Applicant is referred to paragraph 4 for a detailed discussion of Umemoto as modified. 
With respect to claim 2, Umemoto discloses a composition and Herr making the composition light curable, but neither discloses degassing before the curing. Hayashi discloses degassing the light curable composition prior to said curing step (putting the substrate and coated resin into a chamber with a reduced pressure atmosphere; paragraphs 0016, 0049). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Umemoto by degassing the adhesive as taught by Hayashi in order to improve the quality of bond and to reduce or prevent the inclusion of air bubbles and voids in the adhesive layer. 
With respect to claim 3, Umemoto and Herr disclose curing and implies the curing is complete but does not explicitly disclose complete curing. Hayashi discloses 
With respect to claim 5, Umemoto discloses the adhesive is used to join components of an electronic device such as a display (paragraphs 0022-27). Umemoto does not disclose the adhesive being applied to a light blocking bezel in contact with the first substrate. Hayashi discloses the light curable composition being 20 applied to the first substrate and a light blocking bezel (1) in contact with the first substrate (Figure 1B). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Umemoto to bond together the components of Hayashi by applying the adhesive to a light blocking bezel in order to provide a strong reworkable bond to the components of the display. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Umemoto, Herr, and further in view of Ogawa et al. [US2014/0209237, of record, previously cited, “Ogawa”].
Umemoto as modified discloses a process for creating an assembly with a pressure sensitive adhesive. Applicant is referred to paragraph 4 for a detailed discussion of Umemoto as modified.  Umemoto discloses a composition and Herr making the composition light curable, but neither discloses shrinking the light curable composition during the curing step. 

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Umemoto to allow for the curing of the photocurable composition by the application of UV rays as taught by Ogawa in order to prevent distortion of the images displayed on the display by ensuring the shrinkage occurs during curing before bonding. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Umemoto, Herr, and further in view of Hill et al. [US2013/0139962, of record, previously cited, “Hill”].
Umemoto as modified discloses a process for creating an assembly with a pressure sensitive adhesive. Applicant is referred to paragraph 4 for a detailed discussion of Umemoto as modified.  Umemoto as modified discloses applying the light curable composition in an applying step, but does not disclose the composition defines a dam. 
Hill discloses a method of assembling.  Hill discloses applying composition to bond components of electronics together, and the composition defines a dam to prevent the flowing of liquids into undesired areas of the electronics (paragraphs 0008-0009). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Umemoto by applying the composition to define a 
Response to Arguments
Applicant’s arguments, filed 12/16/2020, with respect to the rejections under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Umemoto and Herr. 
Applicant’s arguments directed toward Krogdahl are moot, as the rejections no longer rely upon the teachings of Krogdahl. 
Applicant argues the previously cited prior art fails to disclose the reworking process. Newly cited Umemoto discloses reworking an adhesive wherein the reworking process includes heating to 100°C and peeling. Newly cited Herr discloses it is known to include photoinitiators and UV cure an adhesive that is reworkable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 2, 2021